EXHIBIT 10.1

 

THIRD AMENDMENT TO RECEIVABLES LOAN AGREEMENT
(ABF FREIGHT FUNDING LLC)

 

THIS THIRD AMENDMENT, dated as of January 2, 2015 (the “Amendment”) is entered
into by and among ABF Freight Funding LLC, as borrower (in such capacity, the
“Borrower”), ABF Freight System, Inc., as initial servicer (in such capacity,
the “Servicer”), and PNC, as the lender (in such capacity, the “Lender”), letter
of credit issuer (in such capacity, the “LC Issuer”) and as agent and
administrator for the lender and its assigns and the letter of credit issuer and
its assigns under the Loan Agreement (hereinafter defined) (in such capacity,
the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Servicer, LC Issuer and Agent are parties to that
certain Receivables Loan Agreement dated as of June 15, 2012 (as amended and
supplemented through the date hereof, the “Loan Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

Section 1.                                Defined Terms.  Unless otherwise
amended by the terms of this Amendment, terms used in this Amendment shall have
the meanings assigned in the Loan Agreement.

 

Section 2.                                Amendments.  Subject to the
satisfaction of the conditions precedent set forth in Section 3 below, the
Agreement shall be and hereby is amended as follows:

 

2.1.                            The following defined terms appearing in
Exhibit I to the Loan Agreement are hereby amended and restated in their
entirety and as so amended and restated shall read as follows:

 

“Facility Termination Date” The earliest to occur of (i) the Amortization Date,
and (ii) January 2, 2018.

 

“Fee Letter” That certain amended and restated letter agreement dated as of
January 2, 2015 among the Borrower, ABF, the Lender, the LC Issuer and the
Agent, as it may be amended, restated or otherwise modified and in effect from
time to time.

 

2.2.                            Section 9.1(f) of the Loan Agreement is hereby
amended and restated in its entirety and as so amended and restated shall read
as follows:

 

(f)                                   Failure of the Parent or any of its
Subsidiaries other than the Borrower to pay Indebtedness in excess of
$20,000,000 in aggregate principal amount (Indebtedness in such amount being

 

--------------------------------------------------------------------------------


 

referred to hereinafter as “Material Indebtedness”) when due (after giving
effect to any applicable grace periods with respect thereto and whether or not
such failure to pay is waived); or the default by the Parent or any of its
Subsidiaries other than the Borrower in the performance of any term, provision
or condition contained in any agreement under which any Material Indebtedness
was created or is governed, the effect of which is to cause, or to permit the
holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of the Parent or any of its Subsidiaries other than the Borrower
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof.

 

2.3.                            Section 9.1(l) of the Loan Agreement is hereby
amended and restated in its entirety and as so amended and restated shall read
as follows:

 

(l)                                     (i) One or more final judgments of a
court of competent jurisdiction for the payment of money in an aggregate amount
of $10,000 or more shall be entered against the Borrower or (ii) one or more
final judgments of a court of competent jurisdiction for the payment of money in
an amount in excess of $20,000,000, individually or in the aggregate, shall be
entered against the Parent or any of its Subsidiaries (other than the Borrower)
on claims not covered by insurance or as to which the insurance carrier has
denied its responsibility, and such judgment shall continue unsatisfied and in
effect for thirty (30) consecutive days without a stay of execution.

 

2.4.                            Section 9.1(s) of the Loan Agreement is hereby
amended and restated in its entirety and as so amended and restated shall read
as follows:

 

(s)                                   The Adjusted Leverage Ratio shall be
greater than 3.50.

 

Section 3.                                Conditions Precedent. The
effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

 

3.1.                            Each of the parties listed on the signature
pages hereto shall have executed and delivered this Amendment.

 

3.2.                            Agent shall have received the executed Amended
and Restated Fee Letter and the payment of any fees due and owing pursuant
thereto.

 

3.3.                            Agent shall have received such other agreements,
instruments, documents, certificates, and opinions as Agent may reasonably
request.

 

2

--------------------------------------------------------------------------------


 

Section 4.                                Reaffirmation and Ratification of the
Performance Guaranty.  The agreements and obligations of ArcBest Corporation
(the “Guarantor”) under the Performance Guaranty are hereby reaffirmed,
ratified, brought forward, renewed and extended.  Guarantor hereby ratifies,
affirms, reaffirms, acknowledges, and agrees that the Performance Guaranty
represents the valid, binding and enforceable obligation of Guarantor.
 Guarantor hereby agrees that the Performance Guaranty is and shall remain in
full force and effect in favor of the Agent for the benefit of the Secured
Parties under the Performance Guaranty, until all obligations owing to the
Secured Parties thereunder shall have been satisfied in accordance with its
terms.

 

Section 5.                                Agreement in Full Force and
Effect/Effectiveness of Amendment.  Except as expressly set forth herein, all
terms and conditions of each Transaction Document, as amended, shall remain in
full force and effect.  This Amendment shall be effective as of the date first
set forth above.

 

Section 6.                                Execution in Counterparts,
Effectiveness.  This Amendment may be executed by the parties hereto in several
counterparts, each of which shall be executed by the parties hereto and be
deemed an original and all of which shall constitute together but one and the
same agreement.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

Section 7.                                Governing Law.  This Amendment shall
be construed in accordance with the laws of the State of New York, without
reference to conflict of law principles, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with the
laws of the State of New York.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered by their duly authorized officers as of the date hereof.

 

 

ABF FREIGHT FUNDING LLC, as Borrower

 

 

 

 

By:

ABF Freight System, Inc., its sole member

 

 

 

 

 

By

/s/ Donald W. Pearson

 

 

 

Name:

Donald W. Pearson

 

 

 

Title:

Assistant Treasurer

 

 

 

 

 

ABF FREIGHT SYSTEM, INC., as Servicer

 

 

 

 

 

By

/s/ Donald W. Pearson

 

 

Name:

Donald W. Pearson

 

 

Title:

Assistant Treasurer

 

 

 

 

 

Solely for the purpose of Section 4:

 

 

 

ARCBEST CORPORATION, f/k/a ARKANSAS BEST CORPORATION, as Guarantor

 

 

 

 

 

By

/s/ Donald W. Pearson

 

 

Name:

Donald W. Pearson

 

 

Title:

Vice President — Treasurer

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as the Lender, the LC Issuer, and as the Agent

 

 

 

 

By

/s/ Mark Falcione

 

 

Name:

Mark Falcione

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------